Mr. Justice Duncan, dissenting. I am of the opinion that the judgment of the lower court should he reversed and the cause remanded with instructions that the demurrer to the plaintiff’s replication he overruled, etc. Substantially all the provisions of the act of 1897, and particularly of sections 67b and 67c thereof relating to the requirements of foreign corporations to obtain a license to do business in this State, have been almost literally incorporated in the new act of 1905. Very few additional requirements to obtain a license to do business have been made in the new act, and when we come to examine the two acts closely many of the apparent changes are mere elaborations of the old act, mere changes in language to bring out specifically the ideas expressed in the old act. The two provisions found at the close of paragraph 67c of the old act, ar.e found in substance in paragraphs 67e, 67h and 67j of the new act. Paragraph 67d of the old act prescribing the penalty, is substantially changed by the new act in paragraph 67g; but that section in no way changes the requirements for obtaining a license to do business here. Paragraph 67f of the new act contains entirely new provisions and powers and evidently applies to all foreign corporations licensed or not licensed prior to the new act, and by it the Secretary of State is empowered to obtain from any such foreign corporations any or all of the information obtainable under the sworn application for license of foreign corporations provided for in paragraph 67c of the new act. Corporations doing business in this State under the old act, and not licensed under the new act, could thereby, it seems, be required to furnish all the information called for by any provision of said paragraph 67c of the new act, that is to say, by the aid of this added section practically the same results may be obtained for the State in the way of disclosures from corporations licensed under the former act without their requalifying, as can be obtained from the foreign corporations applying for a license under the new law. If the Secretary of State exercised his powers under this added section, as it is intended he shall do, there would be little room for contention that the two classes of corporations, those licensed under the old act and those licensed under the new act, do not stand upon equal footing, either in doing business here or in the matter of requirements of them in order to continue to transact business here. “The manifest and only purpose of the act was to procure uniformity in the powers, liabilities, duties and restrictions of foreign and domestic corporations of like character, and bring them all under the influence of the same law. ’ ’ Stevens v. Pratt, 101 Ill. 206. . The old act is undoubtedly repealed. The new act is a complete revision of all the law on the same subjects embraced in the old act, and without the express words of repeal would have operated as a repeal of the former act, as the object of both acts is the same. But whatever of the old act is restated in the revision is continued in operation, as those parts were re-enacted at the identical same moment that they were repealed. Sutherland on Statutory Construction, secs. 154, 155, 156 and 161. This author also says in the same sections that a revision is a restatement of the law in a corrected or improved form, and by adopting a revision the legislature say the same thing, in effect, as when a particular section is amended by the words, “so as to read as follows.” In such enactments or amendments he again says: “The amendment operates to repeal all of the sections amended not embraced in the amended form. The portions of the amended sections which are merely copied without change are not to be considered as repealed and again enacted, but to have been the law all along; and the new parts, or changed portions, are not to be taken to have been the law at any time prior to the passage of the amended act. The change takes effect prospectively according to the general rule. But all the provisions of the prior law amended which continue in force after the passage of the amendatory act derive their force thereafter not from the original hut the amendatory act. ’ ’ Id. sec. 133 and authorities cited under note 3. “Where there is an express repeal of an existing statute, and a re-enactment of it at the same time, or a repeal and re-enactment of a portion of it, the re-enactment neutralizes the repeal so far as the old law is continued in force. It operates without interruption where the re-enactment takes effect at the same time. The intention manifested is the same as in an amendment enacted in the form in the preceding section - (‘so as to read as follows’). Offices are not lost; corporate existence is not ended; inchoate statutory rights are not defeated; a statutory power is not taken away nor criminal charges affected, by such repeal and re-enactment of the law on which they respectively depend.” Same author sec. 134. See also on these same doctrines, United Hebrew Ben. Ass’n v. Benshimol, 130 Mass. 325; Wright v. Oakley, 5 Met. 400 (Mass.); Steamship Co. v. Joliffe, 2 Wall. (U. S.) 450; Moore v. Township of Kenockee, 75 Mich. 332; State v. Gumber, 37 Wis. 298; State v. Baldwin, 45 Conn. 134; Middleton v. N. J. W. L. R. R. Co., 26 N. J. Eq. 269; Mitchell v. Halsey, 15 Wendell (N. Y.) 241; Capron v. Strout, 11 Nev. 304; The State v. Wiltz, 11 La. 439. It is also laid down as a correct rule of interpretation of a statute that “where the intention as to being retrospective is doubtful the statute will be construed as prospective only; but where the language clearly indicates that it was intended to have a retrospective effect it will be so applied. ’ ’ Sutherland on Stat. Con., secs. 463 and 464. There are some significant features of the new act of 1905 to be considered in arriving at the intention of the legislature, that are found in the parts of the old statute that are not carried into the new statute and therefore repealed intentionally. The phrases “or to continue business, if already established,” and “now or hereafter doing business within this state,” found in the beginning parts of paragraphs 67b and 67c of the act of 1897, not having been carried into the new statute nor words equivalent thereto, would seem to clearly indicate that those foreign corporations already licensed under the old law were not intended to be affected by the new act so as to compel them to requalify. If these phrases had been included in the new statute, no doubt would or could exist as to the new statute being retrospective, as was the statute of 1897. Hence, the intentional omission of these very words that would remove all possible doubts as to the application of the statute must necessarily be considered as some indication that paragraphs 67c and 67d of the new act are only to have a prospective operation and, therefore, not applicable to the plaintiff corporation which qualified under the old act. Several of the other sections of this statute, however, are clearly intended to apply to all foreign corporations, including the .plaintiff in this case; and, while the question in this case to be decided is by no means free from doubt, yet, I am of the opinion under the rules above laid down that the new act is a mere continuance and modification of the old laws, and that it should be held that the intention of the legislature is that the changes in the new act should operate prospectively; and that the plaintiff having qualified and paid its fees under the old law, should not be held to again qualify and pay fees before it can legally continue to do business in this state. I therefore respectfully dissent from the conclusion reached by the majority of the court.